739 N.W.2d 628 (2007)
MICHIGAN REHABILITATION CLINIC, INC., P.C., and Dr. James Nikolovski, Plaintiffs-Appellees,
v.
AUTO CLUB GROUP INSURANCE COMPANY, Defendant-Appellant.
Docket No. 133671. COA No. 263835.
Supreme Court of Michigan.
October 19, 2007.
On order of the Court, the application for leave to appeal the January 4, 2007 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals. The Court of Appeals erred by holding that defendant was obligated to pay benefits when the health insurers did not cover plaintiffs' services, because the relevant contractual language exempts defendant from paying benefits if a health insurer offers "comparable services." On remand, the Court of Appeals shall order the trial court to consider whether the insureds' health insurers offered "comparable services." If so, then defendant is not required to pay benefits under the actual language of the contract. Only if "comparable services" were not offered should the trial court consider whether the services were "reasonably necessary."
We do not retain jurisdiction.